Citation Nr: 1015609	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with left ear surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.W., and R.S.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2009, the Veteran, T.W., and R.S., testified at a 
Travel Board hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of this hearing 
has been associated with the Veteran's claims file.

This matter was previously before the Board in June 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran has bilateral 
hearing loss for VA compensation purposes that is related to 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
bilateral hearing loss, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

Service connection for certain chronic disorders, such as 
organic diseases of the nervous system, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).

The Veteran seeks entitlement to service connection for 
bilateral hearing loss with left ear surgery.  He contends 
that his current hearing loss disability is due to a head 
injury suffered in service requiring left ear surgery.  His 
service personnel records reveal that he was transferred for 
23 days to the United States Naval Hospital in Treasure 
Island, California.

A VA Formal Finding on the Unavailability of Service Medical 
Treatment Records, dated in April 2006, shows that efforts to 
obtain hospital treatment records of the Veteran from the 
United States Naval Hospital in Treasure Island, California, 
were unsuccessful, and as a result, such records were 
unavailable for review.

The Veteran's available service treatment records show a 
physical examination report dated in September 1943 which 
reveals that hearing in each ear was 15/15 on whispered voice 
testing.

A Report Of Physical examination dated in December 1945 shows 
that hearing in each ear was 15/15 on whispered voice 
testing.

In September 2005, the Veteran and his daughter testified at 
a personal hearing over which a Decision Review Officer of 
the RO presided.  The Veteran asserted that during service, 
he had slipped down in the kitchen where he had been cooking 
hitting the side of his head on the floor.  He added that 
experienced ringing in the ears and was hospitalized.  He 
stated that he had undergone subsequent surgery.  The Veteran 
also indicated that during combat operations, he had been a 
gunner's mate when his ship had come under fire on two or 
three occasions.  He reported that following service, he was 
not exposed to any occupational or recreational acoustic 
trauma as he worked mostly as a butcher.  He did not seek 
treatment for his hearing loss until the 1980's.  The 
Veteran's daughter (36 years old) added that he had been hard 
of hearing during the course of her entire life.

VA outpatient treatment records dated from November 2007 to 
June 2009 show that the Veteran was intermittently assessed 
with bilateral hearing loss.  A VA audiology consult dated in 
July 2008 shows that Veteran reported continued chronic 
bilateral hearing loss.  Audiological evaluation revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
60
LEFT
10
25
55
-
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
of the right ear, and mild to moderate sensorineural hearing 
loss in the left ear.

During his March 2009 Travel Board hearing, the Veteran 
provided a history consistent with that set forth above.  He 
added that when serving as a gunner's mate, he did not have 
the benefit of hearing protection.  He also added that 
following his separation from service, he was first treated 
for his bilateral ear/hearing loss disability by a private 
physician in the 1950's.  He indicated that his symptoms were 
first manifested during service, and that they had continued 
ever since service.

A VA examination report dated in October 2009 shows that the 
Veteran reported a history consistent with that set forth 
above.  He reiterated that he had served as a gunner's mate 
and cook in service, and that he did not have any post-
service occupational or recreational noise exposure.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
70
LEFT
20
25
25
25
35

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
of the right ear, and normal to mild sensorineural hearing 
loss in the left ear.  The examiner was asked to opine as to 
whether it was at least as likely as not that the Veteran's 
hearing loss was related to or had its onset during service.  
The examiner indicated that he could not resolve this issue 
without resorting to mere speculation.  The examiner added 
that as the Veteran's service treatment records had not 
provided any pure-tone audiological information, the 
information was insufficient to render an opinion.

The Board finds the Veteran's testimony indicating that he 
suffered a head injury while in service credible based upon 
the contemporaneous personnel records  indicating that he was 
transferred to a Naval Hospital. 

The medical evidence shows that the Veteran currently has 
bilateral hearing loss for VA compensation purposes.  
Further, the Board finds that he is both competent to report 
observing a decline in his hearing acuity during and since 
his period of active service, and that his account of having 
impaired hearing since that time is credible, especially 
given the findings of being transferred to a Naval Hospital 
in service coupled with his and his daughter's testimony.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that although the VA examiner specifically 
found that a positive nexus could not be provided without 
resorting to mere speculation, the examiner's reasoning 
failed to account for the Veteran's competent and credible 
statements as to continuity of symptoms ever since service.  
Moreover, while the Veteran's separation report shows that 
whispered voice tests revealed hearing acuity of 15/15, 
bilaterally, the Board notes that the whispered voice test is 
not an assessment of hearing acuity at the time of discharge 
consistent with 38 C.F.R. § 3.385.  Thus, even though the 
Veteran's hearing was said to be normal at service discharge, 
in light of his competent and credible report of a decline in 
hearing acuity during and since service and the current 
diagnosis of bilateral hearing loss for VA compensation 
purposes, the Board finds that evidence is at the very least 
in equipoise as to whether his bilateral hearing loss had its 
onset during service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Thus, with the resolution of 
all reasonable doubt in the Veteran' favor, the Board finds 
that the Veteran has satisfied his burden of showing that he 
currently has a bilateral hearing loss disability as a result 
of his period of active service.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


